UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WILBERT K.A. TURNER,

                 Plaintiff,
        -v-                                                           No. 19 CV 6529-LTS-GWG

DET. CHRISTOPHER KELLY et al.,

                  Defendants.
-------------------------------------------------------x


                                                     ORDER

                 On February 3, 2020, the Court received a letter from pro se Plaintiff Wilbert

K.A. Turner. (See Docket Entry No. 27.) In his letter, Mr. Turner states that his documents

were destroyed as a result of a recent fire in the jail. Mr. Turner requests the docket number for

the above-captioned case. As shown above, the Docket number is: 19 CV 6529.

                 Mr. Turner also states that he recently wrote to the Court requesting verification

of documents pertaining to the above-captioned matter, mistakenly using the docket number of

another case that he has pending in this Court. That communication was docketed in the related

case Turner vs. Dellapia, et al., 18 CV 1973, and the Court entered an order in that case

acknowledging the communication and stating that, in view of the pending motion to dismiss

that case, discovery issues would not be addressed before the dismissal motion is resolved. (See

Docket Entry No. 80 in case 18 CV 1973.) The Court notes that there is a pending motion to

dismiss in the above-captioned case as well. Discovery issues will be addressed if this case




TURNER - ORDER.DOCX                                        VERSION FEBRUARY 5, 2020                   1
continues after the motion to dismiss has been decided.


              SO ORDERED.

Dated: New York, New York
       February 5, 2020

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge


Copy mailed to:
Wilbert K.A. Turner
25352-083
Metropolitan Correctional Center
150 Park Row
New York, NY 10007




TURNER - ORDER.DOCX                             VERSION FEBRUARY 5, 2020                  2
